DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105549209; already of record) in view of Kato et al. (US 2014/0347456; already of record).
Regarding claims 1 and 7, Wang discloses, a system and method for performing an eye examination test for examining eyes of a user, said system comprising a computing device as well as an input tool (Figs. 1-9), said computing device comprising: 
a camera unit (Para. 0034, 0046) arranged for capturing at least one image of a human face of a user facing a screen comprised by said computing device (Para. 0034, 0046); 
a detect unit (Para. 0053-0056) arranged for detecting, in said at least one captured image, both pupils of said human face (Para. 0053-0056); 
process equipment arranged for determining a distance of said user to said screen (Para. 0053-0056) based on: 
a predetermined distance between pupils of any user (Para. 0053-0056); 
a distance between said detected pupils in said captured at least one image (Para. 0053-0056), and 
a focal length of said camera unit (Para. 0053-0056); wherein said computing device further comprises: 
a focal length determination unit arranged for determining said focal length of said camera unit by calculating said focal length based on said predetermined distance between pupils of any user, a predetermined initial distance of a user facing said screen (Para. 0053-0056); 
wherein said computing device and said input tool comprise eye examination test means arranged for performing said eye examination test using said determined distance between of said user to said screen (Para. 0053-0056).
Wang does not disclose the distance between the detected pupils in the at least one captured image used by the focal length determination unit, and the predetermined initial distance of a user facing the screen is between 30 cm and 70 cm.
Kato teaches, from the same field of endeavor that in a system and method for performing an eye examination that it would have been desirable to make the distance between the detected pupils in the at least one captured image used by the focal length determination unit (Para. 0077 and see Fig. 3), and the predetermined initial distance of a user facing the screen is between 30 cm and 70 cm (Para. 0130 and see Figs. 16-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance between the detected pupils in the at least one captured image used by the focal length determination unit, and the predetermined initial distance of a user facing the screen is between 30 cm and 70 cm as taught by the system and method for performing an eye examination of Kato in the system and method for performing an eye examination of Wang since Kato teaches it is known to include these features in a system and method for performing an eye examination for the purpose of providing a system and method for performing an eye examination that allows a user to view an image appropriately and comfortably.
Regarding claims 5 and 11, Wang in view of Kato discloses and teaches as set forth above, and Wang further discloses, the system further comprises: detect equipment arranged for detecting, in said captured at least one image, using a facial feature algorithm, a facial feature of said user facing said screen (Para. 0030 and 0054), and wherein said eye examination test means use said detected facial feature (Para. 0030 and 0054).
Regarding claims 6 and 12, Wang in view of Kato discloses and teaches as set forth above, and Wang further discloses, the system further comprises a central server having a central database (Para. 0030 and 0053-0056), wherein said computing device comprises: transmit equipment arranged for providing said at least one captured image to said central database (Para. 0030 and 0053-0056); wherein said central server comprises: correlate equipment arranged for correlating images in said central database with images of human faces having predefined facial features (Para. 0030 and 0053-0056); amend equipment arranged for amending said facial feature algorithm based on said correlating (Para. 0030 and 0053-0056); provide equipment arranged for providing said updated facial feature algorithm to said computing device (Para. 0030 and 0053-0056).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105549209) in view of Kato et al. (US 2014/0347456; already of record) as applied to claims 1 and 7 above, and further in view of Tamkin et al. (US 2017/0112378; already of record).
Wang in view of Kato remains as applied to claims 1 and 7 above.
Wang in view of Kato does not disclose the eye examination test is to be performed with a predefined distance of said user to said screen, and wherein said computing device further comprises: provide equipment arranged for providing said user, using said screen, feedback on said distance based on said measured distance and said predefined distance of said user to said screen.
Tamkin teaches, from the same field of endeavor that in a system and method for performing an eye examination that it would have been desirable to make the eye examination test is to be performed with a predefined distance of said user to said screen (Para. 0026 and 0029), and wherein said computing device further comprises: provide equipment arranged for providing said user, using said screen, feedback on said distance based on said measured distance and said predefined distance of said user to said screen (Para. 0026, 0029 and see 58, 62 of Figs. 9A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the eye examination test is to be performed with a predefined distance of said user to said screen, and wherein said computing device further comprises: provide equipment arranged for providing said user, using said screen, feedback on said distance based on said measured distance and said predefined distance of said user to said screen as taught by the system and method for performing an eye examination of Tamkin in the combination of Wang in view of Kato since Tamkin teaches it is known to include these features in a system and method for performing an eye examination for the purpose of providing an accurate and effective system and method for performing an eye examination.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/26/2022